           Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JACEK JABLONSKI
7403 Wurzbach Road
Apt. 424
San Antonio, Texas 78229

              Plaintiff,
                                                       Case No.: 20-cv-886
      v.                                               EEOC Case No. 26G201901245C

BELOIT HEALTH SYSTEM, INC.
Registered Agent: Rodney Kimes                         JURY TRIAL DEMANDED
542 East Grand Avenue
Beloit, Wisconsin 53511

              Defendant.


                                       COMPLAINT


      Plaintiff,   Jacek   Jablonski    (“Dr.   Jablonski”),   through   his   attorneys,

Hawks Quindel, S.C., by Danielle M. Schroder, for his Complaint against Defendant,

Beloit Health System, Inc. (“BHS”), states and alleges as follows:

                              SUMMARY OF CLAIMS

      Plaintiff asserts Defendant discriminated against him in the terms, conditions,

and compensation of his employment on the basis of his national origin and

terminated his employment on the basis of his national origin in violation of Title VII

of the Civil Rights Act of 1964 (“Title VII”),          42 U.S.C. § 2000e-2 et seq.

Plaintiff further asserts Defendant discriminated against him on the basis of

disability, refused to accommodate Plaintiff’s disability, and terminated Plaintiff’s
           Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 2 of 18




employment because of disability, all of which constitute violations of the

Americans with Disabilities Act of 1990 and the Americans with Disabilities Act

Amendments Act of 2008, 42 U.S.C. § 12101, et seq.

                                      PARTIES

      1.      Dr. Jacek Jablonski is an adult legal resident in the United States.

He is of Polish ancestry and national origin and holds dual citizenship in Poland and

the United Kingdom. He has a number of disabilities, including obstructive sleep

apnea, obesity, insomnia, sleep deprivation, metabolic syndrome, pain syndrome, and

chronic venous insufficiency in his lower extremities.

      2.      Dr. Jablonski was employed as a general and cardiothoracic

anesthesiologist at Beloit Health System, Inc. from November 1, 2018, to May 1, 2019,

when BHS terminated his employment.

      3.      Beloit Health System, Inc. is a healthcare provider incorporated under

the laws of Wisconsin with a principal place of business at 1969 West Hart Road,

Beloit, Wisconsin 53511. On information and belief, BHS employs more than 500

employees.

                           JURISDICTION AND VENUE

      4.      This Court has subject matter jurisdiction over this matter pursuant to

42 U.S.C. §§ 2000e-5(f)(3) and 12117(a) because it is brought under Title VII of the

Civil Rights Act of 1964 and the Americans with Disabilities Act of 1990 and

the Americans with Disabilities Act Amendments Act of 2008 as well as pursuant to

28 U.S.C. § 1331 because it arises under the laws of the United States.
            Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 3 of 18




       5.      Venue is proper in the Western District of Wisconsin pursuant to

42 U.S.C. § 2000e-5(f)(3) because the unlawful employment practices alleged herein

were committed in this district and pursuant to 28 U.S.C. § 1391 because the

substantial part of the events or omissions giving rise to the claims occurred in the

district.

        PROCEDURAL HISTORY AND ADMINISTRATIVE EXHAUSTION

       6.      Dr. Jablonski filed a timely discrimination complaint with the

Wisconsin Department of Workforce Development Equal Rights Division (“ERD”) and

the   Federal     Equal   Employment    Opportunities   Commission    (“EEOC”)    on

August 27, 2019, within 300 days of when the unlawful employment practices alleged

herein occurred.

       7.      On March 27, 2020, an Equal Rights Officer of the ERD issued an

Initial Determination – No Probable Cause/Probable Cause. The Equal Rights Officer

found there was no probable cause to believe that BHS violated the Wisconsin Fair

Employment Law by discriminating against Dr. Jablonski in the terms and

conditions of employment and in compensation because of disability, national origin,

or ancestry, or in terminating his employment because of national origin or ancestry.

However, the Equal Rights Officer found there was probable cause to believe BHS

violated the Wisconsin Fair Employment Law by (a) refusing to reasonably

accommodate a disability and (b) terminating the employment of Dr. Jablonski

because of disability.
           Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 4 of 18




      8.      On April 23, 2020, Dr. Jablonski appealed the following no probable

cause findings: (1) Discriminating against the Complainant in the terms and

conditions of employment because of national origin/ancestry; (2) Discrimination

against the Complainant in compensation because of national origin/ancestry; and

(3) Terminating the employment of the Complainant because of national

origin/ancestry.

      9.      On April 28, 2020, the ERD certified the case for a hearing on the issue

of probable cause.

      10.     On July 1, 2020, the EEOC issued Dr. Jablonski a Notice of Right to Sue.

Having received the Notice on the same date as its issuance, Dr. Jablonski files this

action within 90 days of the date of his receipt of the Notice. A true and correct copy

of the Notice of Right to Sue is attached as Exhibit A.

                             FACTUAL ALLEGATIONS

      11.     BHS hired Dr. Jablonski to work as a general and cardiothoracic

anesthesiologist on November 1, 2018, subject to the terms of a physician employment

contract and an H1-B visa sponsored by BHS.

      12.     Dr. Jablonski, who maintained licensure to practice medicine in both

Wisconsin and Illinois, joined the staff at BHS after years of providing medical care

in his native Poland and in Great Britain, where he completed his fellowship training.

      13.     Upon hire, Dr. Jablonski had the acceptable equivalent certification

from the European Union as an American Board Certified Anesthesiologist.
           Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 5 of 18




      14.       Dr. Jablonski graduated with distinction with a medical degree from the

Medical University of Warsaw in June 2000 and completed a four-year residency in

anesthesiology at John H. Stroger Jr. Hospital in Chicago, Illinois. He then completed

fellowships in cardiothoracic anesthesiology at the Royal Wolverhampton Hospitals

(03/2012    –    09/2013),    Oxford    University    Hospitals    (10/2013    –   08/2014),

Royal Brompton and Harefield Hospital (08/2014 – 10/2015) and Basildon University

Hospital (08/2016 – 01//2017).

      15.       In   2014,   Dr.    Jablonski   passed    the   European    Association   of

Cardiothoracic       Anesthetists    examination     in   perioperative    transeosophageal

echocardiography.

      16.       In 2016, Dr. Jablonski became a certified specialist physician in

anesthesiology and critical care medicine in the European Union. This is the

equivalent of board certification in the United States.

      17.       When BHS hired Dr. Jablonski, he was required to provide his medical

history to BHS, go through a physical, and undergo a blood test. Thus, when BHS

hired Dr. Jablonski, it was aware of his disabilities of obstructive sleep apnea and

obesity.

      18.       From the outset of his employment, Dr. Jablonski was subjected to an

unprofessional work environment and disparate treatment because of his national

origin and disability.

      19.       When BHS petitioned for Dr. Jablonski’s H-1B visa, it represented his

compensation would be “no less than $330,000.00 per year, plus customary fringe
          Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 6 of 18




benefits offered to all similarly situated employees of our organization.” It further

represented Dr. Jablonski’s schedule would be 32 hours per week at Beloit Hospital

and 32 hours per week at Beloit Health System – NorthPointe Health and Wellness

Campus.

      20.    Dr. Jablonski’s employment contract explicitly stated that his

compensation, commencing as of November 1, 2018, would be “the greater of three

hundred and thirty thousand dollars ($330,000) per year.” There are no qualifiers, as

it relates to benefits or otherwise, for this compensation. All compensation was “to

be paid in accordance of the current payroll procedures.”

      21.    Dr. Jablonski’s employment contract also addressed fringe benefits as

follows: “As additional compensation for providing Physician Services, the System

shall provide Physician with the employee welfare and retirement benefits offered by

the System from time to time. These benefits are subject to modification or

termination, provided the changes are applicable to other similarly situated

physician employees of the System.”

      22.    After he moved to the United States and commenced his employment,

BHS reduced Dr. Jablonski’s compensation to $265,000 per year, i.e., $65,000 less

than the parties had agreed upon per the terms of their contract. Having practically

no other option, Dr. Jablonski conceded the ultimatum under pressure.

      23.    Dr. Jablonski then, having had exhausted organizational means of

appeal within the BHS, complained to BHS’s immigration attorney regarding his

reduced salary based on the fact that the reduction was an illegal breach of the
          Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 7 of 18




conditions of his employment under the H-1B visa approved by the US Citizenship

and Immigration Services. After that, BHS reversed course and reluctantly returned

his salary to $330,000 per year.

      24.     BHS’s reduction of Dr. Jablonski’s salary was discriminatory and

because of his national origin.

      25.     BHS also failed to enroll Dr. Jablonski in its employee benefit programs

upon hire. While it had Dr. Jablonski complete a Group Insurance Enrollment Form

for short-term disability insurance, BHS failed to give Dr. Jablonski the necessary

information regarding the remainder of available employee benefits.

      26.     In fact, BHS claimed that specifically because Dr. Jablonski did not elect

employee benefits, his salary would be reduced from $330,000 to $265,000.

      27.     BHS’s allegation that Dr. Jablonski was only entitled to a salary of

$330,000 per year if he elected benefits – which BHS failed to provide to him – was

false and discriminatory.

      28.     BHS enrolled Dr. Jablonski in life insurance in February 2019.

Dr. Jablonski did not receive medical, dental, or vision coverage until April 2019,

after he presented to a doctor and realized he was without coverage.

      29.     BHS failed to provide Dr. Jablonski with the employee welfare and

retirement benefits which BHS offered to other similarly situated BHS physician

employees; such action was discriminatory.

      30.     Aside from Dr. Jablonski, each anesthesiologist at BHS was employed

through     the   third-party   entity,   Stateline   Anesthesiologists   (“the   Group”).
         Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 8 of 18




Even though BHS petitioned for Dr. Jablonski’s H-1B visa as his exclusive employer,

BHS functionally treated Dr. Jablonski as an employee of the Group. When

Dr. Jablonski interviewed for his position, BHS informed him that his supervisors

were Dr. Jimson C. Tse and Dr. Hajera F. Taher, both Stateline employees. Dr. Taher,

the Chair of the Anesthesiology Department, was assigned as Dr. Jablonski’s mentor.

At hire, BHS explicitly explained to Dr. Jablonski that he would report to the Group

even though formally he was an employee of BHS. In practice, Dr. Jablonski was

incorporated into the Group and was required to follow their procedures, including

their practices regarding scheduling and vacation time.

      31.    Notwithstanding Dr. Jablonski’s functional incorporation into the

Group, BHS treated Dr. Jablonski differently and less favorably than the other

anesthesiologists. For instance, Dr. Jablonski had less vacation time, he had less

discretion to use his vacation time, he had less discretion in his job responsibilities,

he had to report his absences directly to Vice President/Chief Nursing Officer,

Sharon Cox, DNP, MSN, RN, and he had to work more hours.

      32.    Further, despite BHS’ representation on Dr. Jablonki’s H-1B

paperwork, Dr. Jablonski never worked at the NorthPointe Health and Wellness

Campus, a location where the work demands were less rigorous.

      33.    When Dr. Jablonski was hired, BHS represented he was entitled to six

weeks of vacation. In the spring of 2019, Ms. Cox notified Dr. Jablonski that he was

only entitled to four (4) weeks. Nevertheless, when Dr. Jablonski attempted to use

vacation days, BHS told him that his vacation requests were denied.
         Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 9 of 18




      34.    BHS’ disparate treatment of Dr. Jablonski with respect to his vacation

time and use of the same was discriminatory.

      35.    Dr. Jablonski was targeted and treated inferiorly to his colleagues as a

result of his national origin and disability.

      36.    Dr. Tse, a member of the anesthesiology group to whom Dr. Jablonski

reported, told Dr. Jablonski that this was “not like Great Britain,” and he made note

that people from Hong Kong do not like the British. Dr. Tse is from Hong Kong.

      37.    On another occasion, Dr. Jablonski requested to take off of work on

Christmas day. BHS denied Dr. Jablonski’s request notwithstanding, upon

information and belief, other practitioners are permitted to use vacation days for a

religious holiday.

      38.    BHS’ expectation and requirements regarding Dr. Jablonski’s work

hours were different than similarly situated employees, and therefore discriminatory.

      39.    Within Dr. Jablonski’s first month of employment, two anesthesiologists

were permitted to take vacation in November and December, 2018, a very busy season

at the hospital. These temporary departures led to an even grossly more significant

staffing shortage which BHS expected Dr. Jablonski to manage.

      40.    Due to the staffing shortage, BHS forced Dr. Jablonski to work an

exorbitant number of hours. He worked 100 hours during a one-week time period.

On one occasion, Dr. Jablonski worked 36 hours straight. While BHS permitted other

anesthesiologists to take time off, the organization failed to provide support to
           Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 10 of 18




Dr. Jablonski in managing his workload. Rather, when Dr. Jablonski raised the issue

with BHS, Ms. Cox told Dr. Jablonski that his work hours were “unlimited.”

      41.      Dr. Jablonski informed BHS that the increased workload was affecting

his health and wellbeing.

      42.      Dr. Jablonski reached out to Dr. Tse to discuss a reasonable schedule,

approximately 80 hours of service per week. Dr. Tse explained that scheduling

“doesn’t work that way,” and when Dr. Jablonski suggested it was illegal for him to

work more than 64 hours per week, Dr. Tse replied “u think this is an office job.”

      43.      Due to Dr. Jablonski’s workload and extensive hours, Dr. Jablonski was

having difficulty sleeping and experiencing pain in his legs which made achieving his

work duties difficult. In fact, Dr. Jablonski was diagnosed with severe insomnia with

profound sleep deprivation, morbid obesity, which resulted in new onset Type 2

diabetes mellitus, severe hypertension, and metabolic syndrome. He was further

diagnosed with pain syndrome, cellulitis, and exacerbated chronic venous

insufficiency in his lower extremities. All of these conditions resulted from BHS’

exploitation of him.

      44.      By April 2019, Dr. Jablonski’s treating physician recommended that he

assume a medical leave of absence in order to treat his various impairments.

      45.      Specifically, on April 8, 2019, Dr. Jablonski called in sick to the hospital

indicating he needed a medical leave of absence. He called in sick the following day

as well.
        Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 11 of 18




      46.    Notwithstanding Dr. Jablonski’s notice of his absences, BHS sent the

police to Dr. Jablonski’s residence on April 9, 2019.

      47.    Furthermore, when Dr. Jablonski attempted to seek medical treatment

with BHS on April 8, 2019 and April 10, 2019, he was told he did not have health

insurance coverage despite BHS’ previous representations that benefits, including

health insurance, were part of his employment package.

      48.    Realizing he did not have health insurance, on April 10, 2019,

Dr. Jablonski texted Ms. Cox requesting his health insurance certificate, which was

overdue by more than five months. Ms. Cox alleged BHS previously provided him

with the requisite information, which was untrue.

      49.    On April 10, 2019, Dr. Jablonski notified Dr. Tse, Dr. Taher and Ms. Cox

that he would not be coming into work because he was ill.

      50.    On April 11, 2019, Dr. Jablonski texted Ms. Cox to inform her in writing

that he was on a medical leave of absence until April 19, 2019.

      51.    On April 12, 2019, Dr. Jablonski provided a medical certification to BHS,

confirming his need for medical leave of absence from April 8, 2019 to April 19, 2019.

      52.    Ms. Cox emailed Dr. Jablonski on April 12, 2019 and April 16, 2019 to

request that he meet with her on April 22, 2019. Dr. Jablonski informed Ms. Cox that

he could not confirm the date of his return to work because he was still ill.

      53.    On April 30, 2019, Dr. Jablonski presented BHS with a second medical

certification indicating that he needed a prolonged medical leave of absence through

May 24, 2019.
         Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 12 of 18




       54.      Dr. Jablonski sought a medical leave of absence to accommodate his

disabilities.

       55.      BHS refused to accommodate Dr. Jablonski’s medical leave. Instead,

BHS terminated Dr. Jablonski’s employment on May 1, 2019.

       56.      Prior to his termination, BHS did not request additional medical

documentation to corroborate or further explain his need for a medical leave aside

from the medical certifications, which Dr. Jablonski had provided previously.

       57.      BHS did not engage in the interactive process in an attempt to

accommodate Dr. Jablonski.

       58.      Dr. Jablonski’s short-term medical leave was not an undue hardship.

       59.      BHS allegedly terminated Dr. Jablonski’s employment for the reasons

articulated in its termination letter: he allegedly failed to satisfy the obligations of

his Physician Employment Agreement, “namely sections 3.1.2 (failed to obtain board

eligibility); 3.3.1 (failed to comply with system policies regarding call off, scheduling,

and other rules); 3.3.3 (failed to comply with directives and instructions);

3.3.5 (engaged in conduct which is disruptive and unprofessional); and 3.5 (failed to

cooperate with the System’s quality of care and other standards).”

       60.      BHS did not elaborate on the reasons for Dr. Jablonski’s termination

aside from the information contained in the termination letter.

       61.      At the time of his termination, Dr. Jablonski was a fully licensed

anesthesiologist and remained eligible to practice anesthesiology at BHS. He had

complied with BHS and The Group’s policies regarding time off and scheduling,
        Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 13 of 18




he had complied with directives and instructions, he had remained professional and

he had complied with BHS’ quality of care standards.

      62.    Prior to his termination, BHS had not issued any written warnings or

implemented discipline of Dr. Jablonski relating to any of the allegations in the

termination letter or otherwise.

      63.    On information and belief, BHS terminated Dr. Jablonski because of his

disability and his request for a medical leave of absence.

      64.    On further information and belief, BHS’s termination of Dr. Jablonski

was due, at least in part, to his national origin. Similarly-situated employees from

the United States would not have been terminated when they called in sick and

required a medical leave of absence.

      65.    As a result of BHS’s discriminatory actions, Dr. Jablonski has sustained

significant damages, including but not limited to lost wages, medical expenses,

physical illness, and emotional distress.

    FIRST CAUSE OF ACTION: DISPARATE TREATMENT (TERMS AND
   CONDITIONS) ON THE BASIS OF PLAINTIFF’S NATIONAL ORIGIN IN
 VIOLATION OF HIS RIGHTS AS GUARANTEED BY TITLE VII OF THE CIVIL
                       RIGHTS ACT OF 1964

      66.    Dr. Jablonski realleges and incorporates the allegations contain in

paragraphs 1-65 above.

      67.    BHS violated 42 U.S.C. § 2000e-2(a) when it intentionally discriminated

against Dr. Jablonski with respect to his terms, conditions, or privileges of

employment because of his national origin.
        Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 14 of 18




      68.    BHS engaged in this discriminatory practice with malice or with

reckless indifference to Dr. Jablonski’s federally protected rights under Title VII of

the Civil Rights Act of 1964.

      69.    Dr. Jablonski has experienced harm, suffered injuries and incurred

damages as a result of Defendant’s discrimination against him on the basis of his

national origin.

 SECOND CAUSE OF ACTION: DISPARATE TREATMENT (COMPENSATION)
 ON THE BASIS OF PLAINTIFF’S NATIONAL ORIGIN IN VIOLATION OF HIS
RIGHTS AS GUARANTEED BY TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

      70.    Dr. Jablonski realleges and incorporates the allegations contain in

paragraphs 1-69 above.

      71.    BHS violated 42 U.S.C. § 2000e-2(a) when it intentionally discriminated

against Dr. Jablonski with respect to his compensation because of his national origin.

      72.    BHS engaged in this discriminatory practice with malice or with

reckless indifference to Dr. Jablonski’s federally protected rights under Title VII of

the Civil Rights Act of 1964.

      73.    Dr. Jablonski has experienced harm, suffered injuries, and incurred

damages as a result of Defendant’s discrimination against him on the basis of his

national origin.

 THIRD CAUSE OF ACTION: DISPARATE TREATMENT (TERMINATION) ON
  THE BASIS OF PLAINTIFF’S NATIONAL ORIGIN IN VIOLATION OF HIS
RIGHTS AS GUARANTEED BY TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

      74.    Dr. Jablonski realleges and incorporates the allegations contain in

paragraphs 1-73 above.
        Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 15 of 18




      75.    BHS violated 42 U.S.C. § 2000e-2(a) when it discharged Dr. Jablonski

because of his national origin.

      76.    BHS engaged in this discriminatory practice with malice or with

reckless indifference to Dr. Jablonski’s federally protected rights under Title VII of

the Civil Rights Act of 1964.

      77.    Dr. Jablonski has experienced harm, suffered injuries, and incurred

damages as a result of Defendant’s discrimination against him on the basis of his

national origin.


  FOURTH CAUSE OF ACTION: FAILURE TO ACCOMMODATE PLAINTIFF’S
   DISABILITY IN VIOLATION OF HIS RIGHTS AS GUARANTEED BY THE
   AMERICANS WITH DISABILITIES ACT OF 1990 AND ITS AMENDMENTS

      78.    Dr. Jablonski realleges and incorporates the allegations contain in

paragraphs 1-77 above.

      79.    The ADA prohibits an employer’s failure to reasonably accommodate the

known physical or mental limitations of an otherwise qualified employee with a

disability, unless the employer shows that the accommodation would impose an

undue hardship on the operation of its business. 42 U.S.C. § 12112(b)(5)(A).

      80.    Dr. Jablonski’s obstructive sleep apnea, obesity, insomnia, sleep

deprivation, metabolic syndrome, pain syndrome, cellulitis, and chronic venous

insufficiency are disabilities as defined by § 12102 of the Americans with Disabilities

Act of 1990 and the Americans with Disabilities Act, Amendments Act of 2008.

      81.    BHS violated 42 U.S.C. § 12112(a) when it discriminated against

Dr. Jablonski on the basis of disability in regard to the terms, conditions, and
         Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 16 of 18




privileges of employment by failing to make reasonable accommodations to his

disabilities and by calling the police on Dr. Jablonski when he needed a medical leave

of absence as an accommodation.

       82.    BHS failed to engage in good faith efforts to consult with Dr. Jablonski

to identify and make a reasonable accommodation.

       83.    Dr. Jablonski’s short-term medical leave did not impose an undue

hardship on BHS.

       84.    BHS engaged in this discriminatory practice with malice or with

reckless indifference to Dr. Jablonski’s federally protected rights under the

Americans with Disabilities Act of 1990 and the Americans with Disabilities Act

Amendments Act of 2008.

       85.    Dr. Jablonski has experienced harm, suffered injuries, and incurred

damages as a result of Defendant’s discrimination against him on the basis of his

disability.

FIFTH CAUSE OF ACTION: TERMINATION OF PLAINTIFF ON THE BASIS OF
 HIS DISABILITY IN VIOLATION OF HIS RIGHTS AS GUARANTEED BY THE
  AMERICANS WITH DISABILITIES ACT OF 1990 AND ITS AMENDMENTS

       86.    Dr. Jablonski realleges and incorporates the allegations contain in

paragraphs 1-85 above.

       87.    The ADA prohibits an employer from terminating an otherwise qualified

employee on the basis of their disability or their request for accommodation of the

same. 42 U.S.C. § 12112.

       88.    Dr. Jablonski’s obstructive sleep apnea, obesity, insomnia, sleep

deprivation, metabolic syndrome, pain syndrome, cellulitis, and chronic venous
         Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 17 of 18




insufficiency are disabilities as defined by § 12102 of the Americans with Disabilities

Act of 1990 and the Americans with Disabilities Act, Amendments Act of 2008.

       89.    BHS violated 42 U.S.C. § 12112(a) when it discriminated against

Dr. Jablonski on the basis of disability with regard to the discharge of his

employment.

       90.    BHS failed to engage in good faith efforts to consult with Dr. Jablonski

to identify and make a reasonable accommodation that would have allowed him to

continue in his position and would not have caused undue hardship on BHS.

       91.    BHS engaged in this discriminatory practice with malice or with

reckless indifference to Dr. Jablonski’s federally protected rights under the

Americans with Disabilities Act of 1990 and the Americans with Disabilities Act

Amendments Act of 2008.

       92.    Dr. Jablonski has experienced harm, suffered injuries, and incurred

damages as a result of Defendant’s discrimination against him on the basis of his

disability.

                               DEMAND FOR RELIEF

   Plaintiff, Jacek Jablonski, demands judgment against Defendant, awarding him:

       A.     Back pay and all other compensation, including interest and benefits;

       B.     Compensatory damages for past and future losses resulting from the

              unlawful employment practices, including emotional pain, suffering,

              inconvenience, loss of enjoyment of life, and humiliation;
        Case: 3:20-cv-00886 Document #: 1 Filed: 09/23/20 Page 18 of 18




      C.     Punitive damages for the BHS’s malicious and reckless indifference

             described above;

      D.     Pre- and post-judgment interest;

      E.     An award of reasonable attorney’s fees and costs related to the action;

      F.     Any other equitable relief the Court deems appropriate.

                                   JURY DEMAND

      Plaintiff respectfully requests a jury trial on all questions of fact and law raised

by his complaint.



Dated: September 23, 2020.



                                  HAWKS QUINDEL, S.C.


                           By:    /s/ Danielle M. Schroder
                                  Danielle M. Schroder, State Bar No. 1079870
                                  Email: dschroder@hq-law.com
                                  409 East Main Street
                                  P.O. Box 2155
                                  Madison, Wisconsin 53701-2155
                                  Telephone: 608/257-0040
                                  Facsimile: 608/256-0236

                                  Attorney for Plaintiff, Jacek Jablonski
